DETAILED ACTION
Allowable Subject Matter
Claims 1-24 allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1, 5, 11, 15 and 21 each include limitations directed towards a lacrosse head comprises a blond of a nylon polymer and about 0.1% to about 1% graphene or 0.1% to about 5% graphene.  These specific limitations when viewed with the remaining limitations of claims 1, 5, 11, 15 and 21 are seen to provide patentable distinction over the cited prior art of record.  Although, references such as Van Loon III (US 2017/0175309 A1) teach of the use of graphene in the lacrosse arts.  The specifics as to the composition of the nylon polymer and the specific amount or percentage of graphene are silent in the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

The term "about" in claims 1, 3-5, 7-15 and 17-24 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711